DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   It is not clear wherein the specification specifically describes the limitation of “the polishing liquid does not comprise pullulan”.  Paragraph 25 of the specification describes the opposite, which is “Examples of the polysaccharide include a cellulose compound; dextrin; maltodextrin; cyclodextrin; dextran; oligosaccharide; pullulan.”  The exclusion of pullulan can be simply done by using the language “the polishing liquid consists of” in the preamble.
Claims 2-9, 11-21 are rejected for depending on rejected claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 2, 5, 8-17, 19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yasui (US 2017/0009101).
With respect to claims 2, 10, 12, 15, 21 Yasui discloses a polishing liquid for polishing a surface to be polished containing cobalt [0008], [0010], [0011], the polishing liquid comprising:
 	abrasive grains such as silica [0068], [0071];
 	at least an organic compound including sugar alcohol derivatives such as polyoxyethylene (20) sorbitan monooleate, polyoxyethylene (20) sorbitan monostearate, polyoxyethylene (20) sorbitan monolaurate, and polyoxyethylene (20) sorbitan tristearate [0041], [0046], (please see cited Kamei CA-2695921 for the description of those sugar alcohol derivatives).  This provides claimed at least one sugar component of a sugar alcohol derivative.  The sugar component can also be a glucomannan (paragraph 41), which is polysaccharide and a hemicellulose (please see Wiki document for the description of glucomannan).  This would provide claimed sugar component of polysaccharide including a cellulose derivative.
 	an acid component including inorganic acid and salt thereof [0083]; and
 	water [0066]-[0067],
wherein a pH of the polishing liquid is 4-12 [0011]. Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03. The (i) largely overlapping ranges, and (ii) Yasui and the instant invention both use the abrasive for the same purpose of a polishing composition together show that the full range of greater than 8.0 or greater than 9.0 (as cited in claim 11) is taught with sufficient specificity.
 The polishing composition having the components above would provide claimed the polishing liquid does not comprise pullulan.
With respect to claim 5, Yasui discloses there is no particular lower or upper limit to the organic compound as a cobalt dissolution inhibitor [0051], but discloses a preferable range of 0.001-10 g/L [0051] and the abrasive grains is in a range of 0.001 g/L to 500 g/L [0075].  This is expected to overlap with the cited range of sugar component to the abrasive grains.
As to claim 8, Yasui discloses there is no particular lower or upper limit to the organic compound as a cobalt dissolution inhibitor [0051], but discloses a preferable range of 0.001-10 g/L [0051]. This is expected to overlap with the cited range.
As to claim 9, Yasui discloses an organic acid [0059].
As to claims 11, 12, 13, 15 Yasui discloses abrasive grains content of 0.001-500 g/L [0075], which is expected to overlap with the cited range. See also the rejection of claim 10 for the discussion of pH.
As to claims 14 and 16, Yasui discloses acid component as a polishing accelerating agent is present at a content of 0.001-100 g/L [0093], which is expected to overlap with the cited range. See also the rejection of claim 1 for the discussion of pH.
As to claims 17 and 19, Yasui discloses to include a metal corrosion inhibitor [0096], [0097]. See also the rejection of claim 10 for the discussion of pH.

Claim(s) 2-17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Lin (US 2020/0087538)
With respect to claims 2-4, 6, 7, 9, 10, 21, Lin describes a method for polishing a surface having cobalt (para 3) with a composition having: silica abrasives (para 9); liquid carrier including water and sugar alcohol such as xylitol, mannitol and sorbitol (para 10); water-soluble polymer including polysaccharides including cellulose derivative such as hydroxymethyl,  hydroxyethyl  or hydroxypropyl cellulose (para 20); an organic or inorganic acid (para 11); the pH is 6-10 with the specific values at 8, 8.5, 9, 9.5, or 10 (para 11).  This composition with the components above would provide claimed the polishing liquid does not comprise pullulan.
As to claims 17-20, the composition includes a corrosion inhibitor for protection of the cobalt (para 2, 28, 29).  See also the rejection of claim 10 for the discussion of pH, the sugar alcohol, sugar alcohol derivative, and polysaccharide including hydroxypropyl cellulose.
As to claims 5, 8, 11-13, Lin describes the content of the water soluble polymer such as 0.005, 0.1, 0.2, 0.3, 0.5, 1, 1.5 up to 5 wt% and the content of the abrasives is up to 10 wt% (para 19, 20).  This is expected to overlap with the cited range of sugar component to the abrasive grains.
As to claims 14-16, Lin describes the content of the buffering material of acids are in the range of 0.01-4 wt% and is not particularly limited as long as it is an amount allowing the controlling of the pH (para 12-14).  This is expected to overlap with the cited range of 0.005-1.5 wt%.  See also the rejection of claim 10 for the discussion of pH, the sugar alcohol, sugar alcohol derivative, and polysaccharide including hydroxypropyl cellulose.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, 7, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui as applied to claim 10 above and further in view of Yoshizaki (US 2016/0108284).
 	With respect to claims 3, 4, 6, 7, 18, 20 Yasui discloses to include a metal corrosion inhibitor [0096], [0097]; abrasive grains content of 0.001-500 g/L [0075] and acid component as a polishing accelerating agent is present at a content of 0.001-100 g/L [0093], which is expected to overlap with the cited range. Unlike claimed invention, Yasui doesn’t describe using sugar component includes sugar alcohol including sorbitol or polysaccharide including hydroxypropyl cellulose, dextrin, and dextran.  However, since he teaches using a sugar component such as sugar alcohol derivatives including sorbitan compounds and polysaccharide including agarose and glucomannan as described above; therefore, in the absent of unexpected results, it would have been obvious to one skill in the art before the effective filing date of the invention to use polysaccharide including dextran, hydroxyalkyl cellulose, dextrin, amylose or other sugar compound such as claimed sugar alcohol including sorbitol because they are all organic compounds with three or more hydroxyl groups and used in polishing composition as further shown here by Yoshizaki (paragraph 19-22). 

Kamei CA-2695921 is cited to show the sorbitan esters compounds from Yasui are the sugar alcohol derivatives (paragraphs 22-29).
Wiki document is cited for the description of glucomannan.
Response to Arguments
With respect to applicant’s remark that there is no reason to combine Yasui and Yoshiaki because they describe polishing different materials, is found unpersuasive.  Yoshiaki reference is used to show that these compounds including sugar alcohols such as sorbitol, sorbitan, polysaccharides including maltriose, dextrin, cyclodextrin, amylose are all the same organic compounds having three or more hydroxy groups that have been equivalently used for a polishing process.  Therefore, as the reason provided above, in the absent of unexpected results, using any of these organic compounds would have been obvious to one skill in the art to equivalently assist the polishing process for any type of materials.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        3/16/2022